Citation Nr: 0429191	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-12 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to a rating in excess of 20 percent for a 
dorsal spine disability, including arthritis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from December 1969 to 
March 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision.  The veteran filed a 
notice of disagreement in October 2002, the RO issued a 
statement of the case in March 2003, and the veteran 
perfected his appeal in April 2003.  

On his April 2003 Form 9, the veteran asked for local and 
Travel Board hearings.  His local hearing was conducted in 
September 2003.  The Travel Board hearing was scheduled for 
June 2004, but he failed to appear.

In an August 2004 letter, the veteran raised a claim for 
service connection for a psychiatric disability.  The RO has 
not yet developed this claim or certified it for appeal, and 
it is not inextricably intertwined with the issues now before 
the Board.  Therefore, the Board refers them for appropriate 
action. 
 
The Board is REMANDING the current appeal to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if you must take further action.

REMAND

In August 2004, the veteran submitted copies of VA x-ray 
reports of his cervical, thoracic and lumbar spine, which had 
not been previously associated with the claims file.  He did 
not waive prior RO consideration of these documents, and 
therefore these should be considered by the RO in the first 
instance.  

In an August 2004 letter, the veteran indicated that he was 
seeking treatment at the VA Outpatient Clinic in Paragould, 
Arkansas.  In a separate August 2004 letter, he indicated 
that he had a pending consultation with a VA neurosurgeon in 
St. Louis, Missouri, and that he was presently being treated 
by a private physician (Stephan Duncan, M.D.) in Rector, 
Arkansas.  Reasonable efforts should be made to obtain these 
records, as well as any other outstanding treatment records. 

The veteran last underwent a VA joint examination in October 
2003.  By the time this case is returned to the Board 
following remand, the report of that examination will be too 
dated to be properly considered contemporaneous.  A new 
examination should therefore be scheduled.  

When the veteran was originally granted service connection 
for a dorsal spine disability in January 1979, this condition 
did not include arthritis.  Following an October 2003 VA 
examination, he was diagnosed as having degenerative 
arthritis of the thoracic spine.  The examiner wrote that 
this was "as likely as not . . . related to service-
connectedness."  Therefore, when analyzing the claim for a 
rating in excess of 20 percent for a dorsal spine disability, 
the criteria pertaining to evaluating arthritis should be 
considered along with other pertinent criteria.   

Accordingly, this case is REMANDED for the following:

1.  Review the VA x-ray records 
associated with the claims file in August 
2004.

2.  With any needed assistance from the 
veteran, seek any outstanding records of 
evaluation or treatment of him by the VA 
Outpatient Clinic in Paragould, Arkansas, 
the VA Medical Center in St. Louis, and 
Dr. Duncan in Rector, Arkansas.  
Associate any such records with the 
claims file.  

3.  Ask the veteran to provide a list of 
the names and addresses of any other 
private and/or VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, etc.) that have treated 
him since August 2004 (the last time VA 
records were associated with the claims 
file).  Provide him with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified, and whose treatment records 
are not already contained within the 
claims file.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  Also inform the 
veteran that adjudication of his claims 
will continue without these records 
unless he is able to submit them.  Allow 
him an appropriate period to respond.  

4.  Schedule an examination to assess the 
current severity of the veteran's dorsal 
spine disability.

5.  Following completion of the 
foregoing, review the claims folder and 
ensure that the foregoing development has 
been completed.  If any development is 
incomplete, appropriate corrective action 
should be implemented.

6.  Thereafter, readjudicate the claims 
on appeal.  If they remain denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case detailing all 
relevant actions taken on the claims, 
summarizing all evidence associated with 
the claims file since the October 2003 
supplemental statement of the case, and 
discussing all pertinent legal authority 
(including the criteria pertaining to 
rating arthritis).  Allow an appropriate 
period for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of 
these claims.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).  Only a decision of 
the Board is appealable to the CAVC.  38 U.S.C.A. § 7252 
(West 2002).


